Order filed August 14, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-18-00642-CV
                                  ____________

                     DEBORAH MOHAMED, Appellant

                                       V.

                    SHAFFIN ALI MOHAMED, Appellee


                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2003-39225

                                   ORDER
      The clerk’s record was filed August 7, 2018. Our review has determined that
a relevant item may have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain an Order signed June 28, 2018.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 30, 2018, containing the Order signed June 28, 2018.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM